DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
 
Response to Amendment
Regarding the amendment filed 08/12/2021: Claims 12-23 and 25-28 are pending. Claims 1-11 and 24 have been cancelled.

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 12-14 and 16-22 under 35 U.S.C. 103 as being obvious over Mitsutani et al (US 2013/0271086 A1, heretofore referred to as Mitsutani) in view of Wortberg et al (US 2016/0349301 Al, heretofore referred to as Wortberg) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.
Applicant's arguments regarding the rejection of claim 15 under 35 U.S.C. 103 as being


Allowable Subject Matter
Claims 12-23 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 12, the specific limitations of  “… wherein the dispersion is a measure of a magnitude and/or frequency of a deviation of sensed values of the current from a mean value of the current; comparing the determined dispersion to at least one threshold value; and detecting a missing electrical connection of the energy store to the energy-supply system in response to the comparison indicating that the determined dispersion is below the threshold” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-20, 23, and 25-28 are allowed for depending from allowable claim 12.
In claim 21, the specific limitations of  “… determine a dispersion of the current, the dispersion being determined is a measure of a magnitude and/or frequency of a deviation of sensed values of the current from a mean value of the current, (ii) to compare the determined dispersion of the current to at least one threshold value, and (iii) to detect a missing electrical connection of the energy store to the energy-supply system in response to the comparison indicating that the determined dispersion is below the threshold” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 22 is allowed for depending from allowable claim 21.


               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Sulzer et al teaches a current sensing method but does not teach “… wherein the dispersion is a measure of a magnitude and/or frequency of a deviation of sensed values of the current from a mean value of the current; comparing the determined dispersion to at least one threshold value; and detecting a missing electrical connection of the energy store to the energy-supply system in response to the comparison indicating that the determined dispersion is below the threshold”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863